1    FRANK N. DARRAS #128904, Frank@DarrasLaw.com
2    SUSAN B. GRABARSKY #203004, SGrabarsky@DarrasLaw.com
     PHILLIP S. BATHER #273236, PBather@DarrasLaw.com
3
4
     3257 East Guasti Road, Suite 300
5    Ontario, California 91761-1227
6    Telephone: (909) 390-3770
     Facsimile: (909) 974-2121
7
8    Attorneys for Plaintiff
     MARGARET MACEDA
9
10                        UNITED STATES DISTRICT COURT
11
                        NORTHERN DISTRICT OF CALIFORNIA
12
13     MARGARET MACEDA,                           Case No: 19-cv-01398-HSG
14
                 Plaintiff,                       ORDER REGARDING
15                                                PLAINTIFF’S REQUEST FOR
16         vs.                                    COUNSEL TO APPEAR BY
                                                  TELEPHONE AT SEPTEMBER
17     MASSACHUSETTS MUTUAL LIFE                  11, 2019 CASE MANAGEMENT
18     INSURANCE COMPANY,                         CONFERENCE
19
                 Defendant.                    [Stipulation filed concurrently]
20
                                                  Date:    June 11, 2019
21
                                                  Time:    2:00 p.m.
22                                                Place:   Courtroom 2
23
                                                  Date Action Filed: February 6, 2019
24
25                                         ORDER

26         Having received the request of Plaintiff Margaret Maceda (“Plaintiff”) to
27   permit Plaintiff’s counsel to attend the June 11, 2019 Case Management
28   Conference by telephone, and for good cause shown, the Court hereby GRANTS

                                            -1-
                      ORDER REGARDING REQUEST BY PLAINTIFF’S COUNSEL
                  TO APPEAR BY TELEPHONE AT CASE MANAGEMENT CONFERENCE
1    the party’s request and orders that Plaintiff, through her counsel of record, shall
2    appear by telephone at the June 11, 2019 Case Management Conference, at 2:00
3    p.m. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for
4    the telephonic appearance.
5          IT IS SO ORDERED.
6
7    Dated: June 6, 2019
8
9
                                      HONORABLE HAYWARD S. GILLIAM, JR.
10                                    United States District Court Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
                       ORDER REGARDING REQUEST BY PLAINTIFF’S COUNSEL
                   TO APPEAR BY TELEPHONE AT CASE MANAGEMENT CONFERENCE
